OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on October 20, 1971, under the name of Max L. Chess.
*112On April 29, 1980, in the Supreme Court, Kings County, the respondent pleaded guilty to criminal possession of a controlled substance in the fifth degree, a class C felony (see Penal Law, § 220.09, now criminal possession of a controlled substance in the fourth degree).
Upon respondent’s conviction (see CPL 1.20, subd 13) of a felony, he ceased to be an attorney and counselor at law in this State (see Judiciary Law, § 90, subd 4).
Accordingly, the petitioner’s motion is granted. The clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Hopkins, J. P., Damiani, Titone, Lazer and Cohalan, JJ., concur.